Citation Nr: 1528807	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-22 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.  He died in June 2011.  The appellant in this case is his surviving spouse.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  As set forth above, the appellant's claim is in the jurisdiction of the VA Regional Office (RO) in Jackson, Mississippi.  

In April 2015, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate shows that he died in June 1011 from an acute myocardial infarction due to coronary artery disease and hypertension.  The appellant contends that the Veteran's fatal heart condition was the result of his exposure to Agent Orange in Vietnam.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent such as Agent Orange, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

VA regulations further provide that, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2014).  The enumerated diseases which are deemed to be associated with herbicide exposure include ischemic heart disease.  See 38 C.F.R. § 3.309(e) (2014).  The term "ischemic heart disease" includes both myocardial infarction and atherosclerotic cardiovascular disease.  Id.

In this case, however, the record currently available to the Board contains no service department evidence establishing that the Veteran's service involved duty or visitation in the Republic of Vietnam during the Vietnam era.  Absent such evidence, it cannot be presumed that he was exposed to an herbicide agent during service and service connection for the Veteran's fatal heart condition on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 would not be warranted.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The available record includes the Veteran's DD Form 214, which reflects one year and 29 days of foreign and/or sea service.  The location of such service, however, is not specified.  In April 2012, in response to an inquiry from the RO, the service department indicated that there were no records of the appellant having served in Vietnam.  At her September 2013 Board hearing, however, the appellant testified that during the Veteran's lifetime, he talked about having served in Vietnam.  The appellant has also submitted statements from two of the Veteran's sisters, both of whom recalled that the Veteran served in Vietnam.  Furthermore, the limited service personnel records of file indicate that the Veteran had a secret security clearance and was placed on orders for oversea movement.  

Given the applicable legal criteria pertaining to claims based on herbicide exposure, the Board finds that additional evidentiary development is necessary, to include obtaining the Veteran's entire service personnel file, which may contain information regarding any Vietnam service he may have had.  The RO has not yet made an attempt to obtain such records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).

The Board also notes that there appear to be outstanding VA clinical records pertaining to the claim.  In that regard, at her April 2015 Board hearing, the appellant recalled that the Veteran received treatment for his heart condition at the Jackson VA Medical Center (VAMC) beginning in 2007.  Records from this facility are not of record.  VA's statutory duty to assist includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA medical facility and the service department.  VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2). Given the discussion above, additional evidentiary development is necessary prior to further appellate consideration of the issue on appeal.

Finally, the Board notes that in May 2015, the appellant submitted a request for a copy of the Veteran's DD Form 214, his military medical records, and his official military personnel file.  The record contains a copy of a May 2015 letter from VA's Records Management Center acknowledging her request, although it has apparently not yet been fulfilled.  Given the development requested by the Board, including obtaining copies of the Veteran's service personnel file from the service department, on remand the RO should ensure that the appellant is provided with a copy of these documents.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and other appropriate repositories of records and obtain copies of the Veteran's complete service personnel records or any other documents that would document his duty stations.  Document for the file what repositories were contacted and what documents were requested and why.  The AOJ must only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.

In the event the AOJ is able to obtain the Veteran's service personnel file records, the RO should ensure that the appellant is provided with a copy of these records, in addition to his DD Form 214 and his service treatment records, in conformance with her May 2015 request.  

2.  Obtain clinical records pertaining to the Veteran from the Jackson VAMC for the period from January 2007 to June 2011.  The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.

3.  After the actions above have been completed, and after conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant and any representative should be furnished a supplemental statement of the case, and given the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



